Citation Nr: 1128558	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for service-connected right ear hearing loss.

3.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969 and from January 1991 to May 1991.    

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a March 2006 VA audiological evaluation, the audiologist concluded that the Veteran's left ear hearing loss was not due to military noise exposure since the hearing loss did not meet the VA criteria for hearing loss disability when tested prior to the Veteran's second period of active duty in 1987 and at separation from his second period of active duty in April 1991.  The Board notes, however, that it is not required that a hearing loss disability by VA standards become manifest during service in order for VA to award service connection for this disability.   Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In the instant case, the Veteran was found to have a current left ear hearing loss by VA standards during the March 2006 VA audiological evaluation and also during a subsequent March 2009 VA audiological evaluation.  He was also found to have a fairly significant level of hearing loss at 3000 hertz in the left ear during his April 1991 separation examination, bilateral hearing loss during a private audiological evaluation in November 1991 and also some level of hearing loss in the left ear at 3000 and 4000 hertz during employment related hearing tests in June 1989, October 1989 and May 1991.  Thus, based on the April 1991 finding and the more recent findings, the Veteran exhibited some level of left hearing loss before, during, and after service and now has a current left ear hearing loss disability.  Consequently, as it does not appear that the March 2006 VA audiologist appropriately considered whether the current hearing loss could be related to the other indications of hearing loss, the Board finds that a new VA audiological evaluation to determine the likely etiology of the current left ear hearing loss is required.  

Additionally, given the necessity of this evaluation and given that it has been over two years since the severity of the Veteran's right ear hearing loss has been measured, the Board is also remanding the Veteran's claim for increase for right ear hearing loss so that the audiologist can determine the current severity of this service-connected disability.  Prior to affording the Veteran the audiological evaluation, the RO/AMC should obtain any outstanding VA records of treatment or evaluation for bilateral hearing loss from January 2009 to the present.   

Regarding the Veteran's claim for increase for PTSD, the Veteran's representative has pointed out that the most recent VA examination to assess the severity of the PTSD was conducted in November 2006, almost five years ago.  Also, the most recent VA mental health treatment record on file, from January 2009, suggests a potential worsening of the PTSD as compared to November 2006, as evidenced by a lower assigned GAF score.  Additionally, as it appears that the Veteran has been receiving ongoing VA treatment for PTSD, there appear to be outstanding VA mental health treatment records subsequent to January 2009, which may be pertinent to the Veteran's claim.  Accordingly, on remand, the RO/AMC should obtain all available VA records of mental health treatment or evaluation from January 2009 to the present.  The RO/AMC should then arrange for the Veteran to receive a VA examination by a psychiatrist or psychologist to assess the current severity of his service-connected PTSD.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain copies of complete records of VA treatment and evaluation for mental health disability and bilateral hearing loss from January 2009 to the present.  

2.  The RO/AMC should arrange for the Veteran to receive a VA audiological evaluation, by an audiologist other than the March 2006 audiologist, to determine the likely etiology of his current left ear hearing loss and to determine the current level of severity of his right ear hearing loss.  The Veteran's claims file, to include the service treatment records, Army reserve hearing testing from March 1983 and July 1987, employer hearing testing from June 1989, October 1989 and May 1991, the reports of the March 2006 and March 2009 VA audiological evaluations and any other pertinent information, must be reviewed by the audiologist in conjunction with the examination.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail.

Then, with respect to any left ear hearing loss, the audiologist should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that such disability is the result of injury or disease incurred or aggravated in service.  The audiologist should explain the rationale for the opinion given.  Sufficient findings for evaluating the service connected right ear hearing loss should also be recorded.

3.  The RO/AMC should arrange for a VA examination by a psychiatrist or psychologist to determine the current severity of the Veteran's PTSD.  The Veteran's claims file should be made available for review in conjunction with the examination.  Any indicated tests should be performed.  The examiner should specifically describe the Veteran's PTSD symptoms.  The examiner should also comment on the level of occupational and functional impairment resulting from the PTSD symptomatology.  

4.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


